UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
YONG SUNG KIM,                                                 :

                                                              :
                          Plaintiff,                               ORDER
                                                              :
                 -v.-
                                                              :    20 Civ. 3344 (GWG)

PAL BERG, et al.,                                             :

                           Defendants.                         :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        It has come to the Court’s attention that there was a jury demand in this case by the

defendant and thus that the undersigned will not be the trier of fact. Nonetheless, some of the

same concerns apply as were expressed in the Court’s Order of May 20, 2021. Accordingly, that

Order (Docket # 31) is superseded with the following:

        The Court does not normally hold a settlement conference in a case in which it
        presides over the trial. The Court would be prepared to do so if each client signs
        a statement or a letter stating, in substance, that 1) they understand that the
        undersigned will preside over the trial of this case if it does not settle; 2) at any
        mediation before the undersigned, the undersigned will talk privately to the
        opposing side and may give opinions about the case, including its potential
        outcome; 3) they understand they have the option to have a neutral mediator
        appointed solely for the purpose of conducting a mediation; 4) they will not have
        any ability to remove the undersigned from the case on the ground that the
        undersigned held a mediation or made any statements about the case at the
        mediation; and 5) knowing all this, they still prefer to have the judge who will try
        this case conduct the mediation. If both clients sign statements so stating, they
        should be filed together as an attachment to a single letter from an attorney
        requesting the scheduling of a settlement conference. The letter may propose
        dates or a range of dates for such a conference.
Dated: New York, New York
       May 21, 2021

                                SO ORDERED:




                            2
